PER CURIAM
This is an appeal from a commitment order. ORS 426.005 et seq. We review de novo, State v. O’Neill, 274 Or 59, 61, 545 P2d 97 (1976), and affirm.
Two “mental health examiners,” Anders and Mills, examined appellant, the allegedly mentally ill person. See ORS 426.110. Mills examined appellant after her attorney had told him that appellant did not wish to speak with him. Appellant’s attorney was not present when Mills conducted his examination and had not been informed of the examination ahead of time. At trial, appellant moved to suppress all evidence obtained “in the course of [Mills’] interview,” relying on the Fourteenth Amendment. See State v. Mathews, 46 Or App 757, 613 P2d 88, rev den 289 Or 588 (1980), and ORS 426.100(3)(f); see also ORS 426.110(1). The trial court denied the motion, and that denial is the sole assignment of error.
On de novo review, we find that, even excluding Mills’ report and observations, the remaining evidence clearly and convincingly demonstrates that appellant is mentally ill and that the other statutory criteria for commitment have been met. See ORS 426.130.
Affirmed.